UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6414



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN HENRY JOHNSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CR-89-251-G)


Submitted:   May 31, 2001                  Decided:   June 11, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Henry Johnson, Appellant Pro Se.     Walter C. Holton, Jr.,
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Henry Johnson appeals the district court’s order denying

his motion for reduction of sentence.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

United States v. Johnson, No. CR-89-251-G (M.D.N.C. Feb. 15, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2